DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-35 and 39-46 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Antico Elements https://www.anticoelements.com/blog/installation-instructions-post-wraps, posted June 18 2010.
In re Claim 33-35, 39, 42 and 46 Antico elements discloses a four rectilinear, planar panels that are have a mounting surface that is capable of facing only one side of an underlying structure.  The examiner notes that the structure has not been positively claimed.  The first, second, third, and fourth panels are assembled to cover at least a portion of the four-sided structure/post, the panels form a four-sided facade around the four-sided structure; and wherein one or more of the first, second, third, and fourth panels comprises at least a portion of three sides of the four-sided facade.  At least one of the first, second, third, and fourth panels, when installed, has a first main face which comprises a majority of the surface area of one side of the four-sided facade, and two minor faces, which comprise less than a majority of the surface areas of two adjacent sides of the four-sided facade. When assembled to cover at least a portion of the four-sided structure/post, each of the first, second, third, and fourth panels faces a different side of the four-sided structure/  One or more of the panels has a protrusion that is 

    PNG
    media_image1.png
    533
    706
    media_image1.png
    Greyscale


In re Claims 40 and 41, Antico elements discloses that one or more of the first, second, third, and fourth panels are installed using mortar, adhesive, and/or screws.  (Tools needed and Installing parts sections).  Antico also teaches at least one of the first, second, third, and fourth panels of the plurality of panels comprises an embedded bracket/braces for hanging the panel within the system, which bracket provides a surface capable of resisting removal of the panel from the system.  The brackets/braces 
In re Claim 43, Antico elements discloses further comprising additional panels, wherein the additional panels are configured to be installed/stacked in a manner to cover another portion of the four-sided structure.  (Annotated Figure)

    PNG
    media_image2.png
    461
    742
    media_image2.png
    Greyscale


In re Claim 44, Antico elements discloses the first, second, third, and fourth panels has a first surface that faces an adjacent panel and a second surface that faces a second adjacent panel.  (Annotated Figure)

    PNG
    media_image3.png
    347
    535
    media_image3.png
    Greyscale

In re Claim 45, Antico elements teaches when the first, second, third, and fourth panels are assembled to cover at least a portion of the four-sided structure: the first panel has a first surface facing the second panel and a second surface facing the third panel; and the fourth panel has a first surface facing the second panel and a second surface facing the third panel. The examiner notes that while the annotation may not show the connection between the fourth and third panels, the same connection, is visible with the other panels.  (Annotated Figure)

    PNG
    media_image4.png
    347
    628
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Antico Elements https://www.anticoelements.com/blog/installation-instructions-post-wraps, posted June 18 2010.
In re Claims 36-38 Antico Elements has been previously discussed but does not discloses panels with Z-shaped, T or Inverted T outlines.  However, it has been held that changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would be obvious to one of ordinary skill in the art to have panels with T, Inverted T, or Z-shaped outlines.  Having a variety of panel’s shapes such as these would allow for flexibility in covering wall of varying sizes and configurations.
Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antico Elements https://www.anticoelements.com/blog/installation-instructions-post-wraps, in view of Treister et al (U.S. 6,170,214).
In re Claim 41, Antico has been previously discussed.  The examiner maintains that Antico does teach embedded fasteners, however, should the applicant disagree, Treister teaches a wall panel (12,12’) with an embedded bracket (20,30,40).  The bracket is embedded in slots (17,17’) with a first surface (24) capable of resisting removal of the panel from the system and a second surface (34) capable of providing pullout resistance to an adjacent panel in the system (Figures 4)
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate embedded brackets, taught by Treister, into the panels disclosed by Antico.  The brackets allow for easier attachment, removal, and reconfiguration of the panels being installed onto the wall surface.  They allow for the installation of wall panels over an existing wall surface in order to modify its appearance.



Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.  The recesses extend into the mounting surfaces of the panels, as was stated in the above rejection.  The panels also have protrusions that can cooperate with the recesses of adjoining panels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633